PER CURIAM:
This is an appeal from a judgment of the United States District Court for the Southern District of New York, Bernard Newman, J., of the United States Court of International Trade, sitting by designation, awarding damages of $581,595.56 to plaintiffs-appellees Formosa Plastics Corp. (U.S.A.) and Formosa Plastics Corp. (Taiwan) in an action for breach of a marine insurance policy.
Defendant-appellant Arthur Collwyn Sturge (Sturge) contends that the district court’s findings of fact concerning the damage to the shipments of ethylene dichloride during ocean carriage are clearly erroneous; we disagree. As to Sturge’s claim concerning the “Bailee Clause” of the marine insurance policy, we conclude that this claim is also without merit, substantially for the reasons set out in Judge Newman’s opinion below, 684 F.Supp. 359 (S.D. N.Y.1987).
We therefore affirm.